429 F.2d 32
UNITED STATES of America, Appellee,v.Larry Nolan DOBIE, Appellant.
No. 14236.
United States Court of Appeals, Fourth Circuit.
July 29, 1970.

Louis Ellenson, Newport News (court-appointed counsel), on brief for appellant.
Roger T. Williams, Asst. U.S. Atty., for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
The judgment of conviction for refusing to report for induction into the armed forces is vacated and the case remanded to the District Court for an evidentiary hearing to determine whether Dobie's order to report for induction was illegally accelerated by reason of delinquency.  Gutknecht v. United States, 396 U.S. 295, 90 S.Ct. 506, 24 L.Ed.2d 532 (1970).


2
On remand the Government will have the burden of showing that the induction order was not made out of the order of call.


3
So Ordered.